DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2010/0007271).
Re claim 1, Lee et al. disclose a substrate (101); and a planarization layer (110) and a pixel definition layer (120) sequentially disposed on the substrate (101), wherein a protrusion is disposed on the planarization layer (110), the pixel definition layer is provided with an opening, and the protrusion is disposed in a region defined by the opening (Fig. 1).

    PNG
    media_image1.png
    398
    773
    media_image1.png
    Greyscale


	Re claim 2, Lee et al. disclose further comprising an anode (131), wherein the anode is disposed on the protrusion (Fig. 1).
	Re claim 4, Lee et al. disclose wherein a top surface of the pixel definition layer (120) is higher than a top surface of the protrusion (in 110), relative to a plane of the substrate (Fig. 1).
	Re claim 6, Lee et al. disclose wherein a top surface of the pixel definition layer (120) is higher than a top surface of the anode (131), relative to the plane of the substrate (Fig. 1).
	Re claim 8, Lee et al. disclose forming a planarization layer (110) on which a protrusion is disposed; and forming a pixel definition layer (120), wherein the pixel definition layer is provided with an opening, and the protrusion is disposed in a region defined by the opening (Fig. 1).
	Re claim 9, Lee et al. disclose further comprising: forming an anode (131) on the protrusion (Fig. 1).
	Re claim 11, Lee et al. disclose wherein both the planarization layer (110) and the pixel definition layer (120) are formed on the substrate (101), and a top surface of the pixel definition layer is higher than a top surface of the protrusion, relative to a plane of the substrate (Fig. 1).
	Re claim 13, Lee et al. disclose wherein both the planarization layer (110) and the pixel definition layer (120) are formed on the substrate (101), and a top surface of the pixel definition layer is higher than a top surface of the anode, relative to the plane of the substrate (Fig. 1).

	Re claim 15, Lee et al. disclose in [0077] wherein the forming a planarization layer on which a protrusion is disposed comprises: forming a planarization film; and exposing the planarization film with a dual-tone or halftone mask and developing, wherein a region of the planarization film where a via hole is to be formed in the planarization layer is a full exposure region; a region where an opening is to be formed is an non-exposure region, and the protrusion is formed in non-exposure region; the remaining region is a partial exposure region, in which the planarization layer is to be formed (Fig. 3).
	Re claim 16, Lee et al. disclose wherein the planarization layer and the protrusion are made of a photosensitive material ([0040]).
	Re claim 17, Lee et al. disclose a display panel, comprising: the array substrate according to claim 1 (abstract).
	 Re claim 18, Lee et al. disclose a display device, comprising: the display panel according to claim 17 (abstract).
	Re claim 19, Lee et al. disclose wherein the protrusion and the planarization layer (110) are made from same planarization film (110) (Fig. 3), the same planarization film comprises a first part which is in the region defined by the opening and a second being larger than a thickness of the second part (Fig. 5).
	Re claim 20, Lee et al. disclose further comprising a thin film transistor (TFT) and a via hole (111) (Fig. 3), wherein the via hole (111) is configured for electrically connecting the thin film transistor (TFT) and the anode (131) (Fig. 4), and an orthographical projection of the via hole on the substrate is in non-overlap with an orthographical projection of the protrusion on the substrate (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1, 2, 4, 6, 8, 9, 11, 13 and 15-20 above, and further in view of Lin et al. (2017/0084642).
Re claims 3 and 10, Lee et al. does not disclose further comprising a spacer, wherein the spacer is disposed on the pixel definition layer.
Lin et al. disclose further comprising a spacer (29), wherein the spacer is disposed on the pixel definition layer (28) (Fig. 2).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee et al. and Lin et al. to enable the spacer of Lin et al. to be added to Lee et al.'s device in order to maintain pitch in light of Lin et al.
Re claims 5, 7, 12 and 14, One of ordinary skill in the art would have been led to the recited thicknesses and height through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of device thicknesses and height, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with 
               Note that the specification contains no disclosure of either the critical nature of the claimed device thicknesses and height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen device thicknesses and height or upon another variable recited in a claim, the Applicant must show that the chosen device thicknesses and height are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0346449, US 2004/0263072 and US 2016/0315105 disclose a similar configuration of a panel display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829 
April 28, 2021